UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 2) Under the Securities Exchange Act of 1934 GEORGIA GULF CORPORATION (Name of Issuer) Common Stock, $0.01 par valueper share (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 373200302 Names of Reporting Persons.I.R.S. Identification Nos. of Above Persons (entities only): Marathon Asset Management, L.P. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) SEC Use Only Citizenship or Place of Organization:State of Delaware Number of Shares Beneficially Owned by Each Reporting Person With (5) Sole Voting Power: 0* (6) Shared Voting Power: 0 (7) Sole Dispositive Power: 0* (8) Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person:0* Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions):N/A Percent of Class Represented by Amount in Row (9):0%* Type of Reporting Person (See Instructions): IA * As of December 31, 2010 (the “Reporting Date”) for the purposes of Reg. Section 240.13d-3, Marathon Asset Management, L.P., formerly known as Marathon Asset Management, L.L.C. (“Marathon”) beneficially owned no securities of Georgia Gulf Corporation. The general partner of Marathon is Marathon Asset Management GP, L.L.C. (“Marathon L.L.C.”).Mr. Bruce Richards and Mr. Louis Hanover are the managing members of Marathon L.L.C. Item 1(a).Name Of Issuer.Georgia Gulf Corporation Item 1(b).Address of Issuer's Principal Executive Offices. 115 Perimeter Center Place, Suite 460, Atlanta, Georgia 30346 Item 2(a).Name of Person Filing. Marathon Asset Management, L.P. Item 2(b).Address of Principal Business Office or, if None, Residence. One Bryant Park, 38th floor, New York, New York 10036 Item 2(c).Citizenship. State of Delaware Item 2(d).Title of Class of Securities. Common Stock, $0.01 par value per share Item 2(e).CUSIP No.373200302 Item 3.If This Statement Is Filed Pursuant to §240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: Not Applicable. Item 4. Ownership: (a) Amount Beneficially Owned (as of December 31, 2010): 0* (b) Percent of Class (as of December 31, 2010): 0%* (c)
